                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID DEMARCUS HAQQ,                                 Case No. 18-cv-06265-HSG
                                   8                     Petitioner,                          ORDER GRANTING EXTENSION OF
                                                                                              TIME TO RESPOND TO ORDER TO
                                   9              v.                                          SHOW CAUSE
                                  10     ROBERT NEUSCHMID,                                    Re: Dkt. No. 22
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause shown, Respondent’s request for an extension of time to respond to the Order

                                  14   to Show Cause is GRANTED. Dkt. No. 22. By September 15, 2019, Respondent shall either (1)

                                  15   show cause why a writ of habeas corpus should not be granted or (2) file a motion to dismiss on

                                  16   procedural grounds. If an answer is filed and Petitioner wishes to respond to the answer,

                                  17   Petitioner shall do so by filing a traverse with the Court and serving it on Respondent within

                                  18   thirty-five (35) days of the date the answer is filed. If a motion to dismiss is filed, Petitioner shall

                                  19   file with the Court and serve on Respondent an opposition or statement of non-opposition within

                                  20   twenty-eight (28) days of the date the motion is filed, and Respondent shall file with the Court and

                                  21   serve on Petitioner a reply within fourteen (14) days of the date any opposition is filed

                                  22          This order terminates Dkt. No. 22.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 7/23/2019

                                  25                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  26                                                     United States District Judge
                                  27

                                  28
